IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-50396
                          Summary Calendar



ANSELMO MEDINA-REMIGIO,

                                         Petitioner-Appellant,

versus

DANIEL F. SOLIS, District Director of the U.S. Immigration &
Naturalization Service, San Antonio District; MARY ANN WYRSCH,
ACTING COMMISSIONER, Immigration & Naturalization Service; THE
EXECUTIVE OFFICE FOR IMMIGRATION REVIEW,

                                         Respondents-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. SA-99-CV-1182-FB
                       - - - - - - - - - -
                          March 21, 2001

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Anselmo Medina-Remigio (Medina) appeals the district court’s

dismissal of his 28 U.S.C. § 2241 petition for lack of subject-

matter jurisdiction.   Medina argues that habeas corpus

jurisdiction was proper in the district court.   He also argues

the merits of his petition.

     Medina was held to be removable based on his conviction for

transporting an undocumented alien within the United States in


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-50396
                                  -2-

violation of 8 U.S.C. § 1324(a)(1)(A)(ii).    Although that offense

would not have been an “aggravated felony” under the Immigration

and Nationality Act (INA) when Medina committed the crime and

pleaded guilty, it became an “aggravated felony” under the INA as

amended in 1996 by the Illegal Immigration Reform and Immigrant

Responsibility Act (IIRIRA).     See 8 U.S.C. § 1101(a)(43)(N).   The

IIRIRA eliminates § 2241 habeas corpus jurisdiction for aliens

removable for having committed aggravated felonies without regard

to the date of commission.    8 U.S.C. § 1252(a)(2)(C); Max-George

v. Reno, 205 F.3d 194, 199 (5th Cir.), petition for cert. filed,

(U.S. Aug. 23, 2000) (No. 00-6280).    Because Medina is an alien

whose removal is based on the commission of an aggravated felony

within 8 U.S.C. § 1252(a)(2)(C), the district court lacked

subject-matter jurisdiction to consider his petition.

     Medina has also filed a motion to stay the appeal pending

the Supreme Court’s decisions in St. Cyr v. INS, 229 F.3d 406 (2d

Cir. 2000), cert. granted, 121 S. Ct. 848 (2001); and Calcano-

Martinez v. INS, 232 F.3d 328 (2d Cir. 2000), cert. granted, 121
S. Ct. 849 (2001).   The grant of certiorari in those two cases

does not vacate this circuit’s precendent.     See Wicker v.

McCotter, 798 F.2d 155, 157-58 (5th Cir. 1986).

     Accordingly, the district court’s judgment of dismissal is

AFFIRMED; the motion for a stay is DENIED.